Wyatt, Justice.
1. The evidence was amply sufficient to prove the corpus delicti.
2. In order to authorize a conviction of murder, a confession must be corroborated by other evidence. This requirement is fully met, so as to authorize a conviction, when the corpus delicti is proved by evidence other than the confession. Daniel v. State, 63 Ga. 339; Paul v. State, 65 Ga. 152; Westbrook v. State, 91 Ga. 11 (2) (16 S. E. 100); Owen v. State, 119 Ga. 304 (2) (46 S. E. 433); McVeigh v. State, 205 Ga. 326 (53 S. E. 2d, 462). The evidence warranted the verdict, and the trial judge did not err in overruling the general grounds of the motion for new trial.
3. It is within the discretion of the court as to whether he will allow a preliminary examination as to the admissibility of a confession to be made in the presence of the jury. Where the trial judge allows such proof to be made in the presence of the jury, and the evidence is sufficient to show that the confession was freely and’ voluntarily made, the course the trial judge adopted affords the defendant no cause for complaint. Stanford v. State, 201 Ga. 173 (3) (38 S. E. 2d, 823), and cit.
*529No. 16697.
July 11, 1949.
(a) “While it is the better practice to show by preliminary evidence that confessions intended to be proved were made freely and voluntarily, yet where such evidence is omitted until after the confessions are received, it may then be introduced.” Smith v. State, 88 Ga. 627 (2) (15 S. E. 675).
4. “In the absence of a written request, it is not error requiring a reversal for the judge to fail to instruct the jury upon the law of confessions.” Patterson v. State, 124 Ga. 408 (52 S. E. 534). Malone v. State, 77 Ga. 768 (5); Sellers v. State, 99 Ga. 212 (25 S. E. 178); Miles v. State, 182 Ga. 75 (2) (185 S. E. 286). “In the absence of a special request so to do, the court is not bound to charge the provisions of the Penal Code, § 1031 [§ 38-420], that ‘all admissions should be scanned with care, and confessions of guilt should be received with great caution.’ ” Cantrell v. State, 141 Ga. 98 (2) (80 S. E. 649); Mika v. State, 196 Ga. 473 (5) (26 S. E. 2d, 616). Judgment affirmed.

All the Justices concur.

Lester F. Watson and E. L. Rowland, for plaintiff in error.
Eugene Cook, Attorney-General, W. W. Larsen, Solicitor-General, R. I. Stephens, and J. R. Parham,, Assistant Attorney-General, contra.